Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamagata et al. (US 2017/0071471 and US 2017/0071497) describes to an operation to select a brain functional localized region displayed on the display, the display controlling function displays an image of the selected brain functional localized region on the display (0173]). Yamagata further describes to divide a brain region into a plurality of brain functional localized regions, and to analyze an image of each region. Then, an analysis value is obtained by the analysis. Images obtained by imaging the subject are accumulated and compared to images of a normal brain tissue to sequentially update a value related to a predilection site in the DSAM, improving the accuracy of the value ([0200]).

Claims 1-9 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-9 and 13-20, please refer to the arguments presented on page 13-14 of applicant’s remarks for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.